Citation Nr: 0826022	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  05-26 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
erectile dysfunction.

2.  Entitlement to an initial compensable evaluation for 
diabetic neuropathy.  

3.  Entitlement to an initial compensable evaluation for 
documented arterial hypertension.

4.  Entitlement to an increased evaluation for diabetes 
mellitus type II, currently evaluated as 40 percent 
disabling.

5.  Entitlement to a compensable evaluation for status-post 
hepatitis A with chronic liver disease.

6.  Entitlement to a higher rate of special monthly 
compensation (SMC) due to loss of a creative organ.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
November 1966.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico (RO), which granted 
service connection for diabetes neuropathy with documented 
arterial hypertension, evaluated as noncompensable; denied an 
evaluation in excess of 40 percent for diabetes mellitus type 
II with distal peripheral neuropathy; and denied a 
compensable evaluation for status-post hepatitis A with 
chronic liver disease.  An August 2004 rating decision 
granted service connection for erectile dysfunction, 
evaluated as noncompensable, and granted SMC based on loss of 
a creative organ. 

The Board observes that the RO developed an issue of 
entitlement to an initial compensable evaluation for diabetic 
neuropathy with documented arterial hypertension.  The Board 
finds that these conditions are two separate and distinct 
complications of diabetes that can be separately evaluated.  

The Board also notes that the RO has addressed the veteran's 
diabetes mellitus as diabetes mellitus type II with distal 
peripheral neuropathy and rated it under 38 C.F.R. § 4.119, 
Diagnostic Codes 8521-7913, for paralysis of the external 
popliteal nerve and diabetes mellitus, respectively.  It 
appears that the veteran's 40 percent evaluation is based 
only on the symptoms of diabetes mellitus, and does not 
include neurological symptoms which are to be rated 
separately.  See Diagnostic Code 7913, Note (1).  As the 
veteran has been separately service-connected for diabetic 
neuropathy, in this decision the Board will address 
entitlement to an increased evaluation for diabetes mellitus 
under Diagnostic Code 7913.

The issues of entitlement to an initial compensable 
evaluation for diabetic neuropathy and an initial compensable 
evaluation for documented arterial hypertension are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence, overall, does not show 
that the veteran's erectile dysfunction is manifest by 
deformity of the penis.  

2.  The competent medical evidence, overall, does not show 
that the veteran's diabetes mellitus requires insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider.

3.  The competent medical evidence, overall, does not show 
that the veteran's hepatitis A with chronic liver condition 
results in intermittent fatigue, malaise, and anorexia, or 
incapacitating episodes with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia and right 
upper quadrant pain.

4. The veteran has been awarded SMC for loss of use of a 
creative organ in accordance with 38 U.S.C.A. § 1114(k), and 
the competent evidence of erectile dysfunction does no 
warrant any additional or higher award of SMC in accordance 
with the governing laws and regulations.



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.115b, Diagnostic Code 7522 (2007).

2.  The criteria for an evaluation in excess of 40 percent 
for diabetes mellitus, type II, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.119, Diagnostic Code 7913 
(2007).

3.  The criteria for a compensable evaluation for hepatitis A 
with chronic liver disease have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 7345 (2007).

4. The criteria for the assignment of a higher rate of SMC 
due to loss of use of a creative organ have not been met.  38 
U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.350 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. §  3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  

The veteran's claims for an initial compensable evaluation 
for erectile dysfunction and a higher rate of SMC arise from 
his disagreement with an initial evaluation following a grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, VA's duty to notify under 38 U.S.C.A. § 5103(a) is 
discharged.  See Sutton v. Nicholson, 20 Vet. App. 419 
(2006).  Assuming, without deciding, that any error was 
committed with respect to the duty to notify, such error was 
harmless and will not be further discussed.  

With respect to the veteran's claims for a compensable 
evaluation for hepatitis A with chronic liver disease, and an 
increased evaluation for diabetes mellitus type II, the VCAA 
duty to notify was satisfied by way of letters sent to the 
appellant in February 2004 and March 2004, respectively, that 
fully addressed all four notice elements and were sent prior 
to the initial AOJ decision in this matter.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claims as this is the 
premise of these claims.  It is therefore inherent that he 
had actual knowledge of the rating element of the claims.  He 
was not provided notice of the type of evidence necessary to 
establish an effective date for these disabilities.  Any 
questions as to the appropriate effective dates to be 
assigned are moot as the claims have been denied. 

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The Board acknowledges that the February 2004 and March 2004 
VCAA letters do not meet the requirements of Vazquez-Flores 
and are not sufficient as to content and timing, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome.  The veteran has been represented by a service 
organization during the appeal.  The July 2005 statement of 
the case (SOC) sets forth the specific rating criteria 
provided by Diagnostic Code 7345 (chronic liver disease 
without cirrhosis) and Diagnostic Code 7913 (diabetes).  This 
was followed by readjudication in an October 2005 
supplemental statement of the case (SSOC).  These factors 
show that the notice deficiencies did not affect the 
essential fairness of the adjudication, rebutting the 
presumption of prejudice.  For this reason, no further 
development is required regarding the duty to notify.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA and private 
outpatient treatment records.  

The appellant was afforded VA medical examinations in March, 
May and August 2004.  He has not related that either his 
hepatitis A or the disability of his creative organs has 
increased in severity since that time.  

In December 2005 correspondence, the veteran stated that his 
diabetes had worsened and he had increased insulin use to 40 
mg each morning and evening.  However, under Diagnostic Code 
7913, the veteran's increased dose of insulin is not enough 
to warrant an increased evaluation.  The VCAA does not 
require a VA medical examination unless the medical evidence 
of record is not adequate or sufficient for the appropriate 
legal action or unless there has been a material change in 
the disability.  Glover v. West, 185 F.3d 1328, 1332 (Fed. 
Cir. 1999).

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Increased evaluations 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has 
held that in determining the present level of a disability 
for any increased evaluation claim, the Board must consider 
the application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Erectile dysfunction 

The veteran generally contends that his erectile dysfunction 
warrants a compensable initial evaluation.  

The veteran's disability is evaluated as penis deformity 
under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  Loss of 
erectile power warrants a 20 percent evaluation.  This is the 
sole evaluation provided.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a compensable initial evaluation for 
erectile dysfunction.  

The report of an August 2004 VA genito-urinary examination 
provides that the veteran complained of erectile dysfunction 
of two years' duration, with no erection or ejaculation.  On 
objective physical examination, the veteran's penis had no 
deformities.  The diagnosis was erectile dysfunction, most 
likely than not secondary to service-connected diabetes 
mellitus type 2.  

This examination report is evidence against the claim as it 
shows that the veteran does not have a penis deformity.  
Diagnostic Code 7522.  In every instance where the minimum 
schedular evaluation requires residuals and the schedule does 
not provide for a zero percent evaluation, a zero percent 
evaluation will be assigned when the required symptomatology 
is not shown.  38 C.F.R. § 4.31.

The Board is aware of the veteran's own general assertions as 
to the severity of his erectile dysfunction.  However, these 
contentions do not support his claim.  As a general matter, 
lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The 
veteran himself, as a layperson, is not competent to provide 
an opinion requiring medical knowledge or a clinical 
examination by a medical professional, such as an opinion 
addressing whether a service-connected disability satisfies 
diagnostic criteria.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

Despite the veteran's testimony as to the observable symptoms 
of his erectile dysfunction, the medical record before the 
Board shows that the manifestations do not include any 
deformity of the penis.  As a result, his assertions do not 
constitute evidence that his erectile dysfunction warrants a 
compensable evaluation.  

In sum, the medical evidence demonstrates that the veteran is 
not entitled to a compensable initial evaluation for erectile 
dysfunction.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Diabetic mellitus type II

The veteran contends that his diabetes mellitus warrants an 
increased evaluation.  He stated in December 2005 
correspondence that he had increased insulin use to 40 units 
in the morning and 40 units in the evening.

The Rating Schedule provides that diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities 
warrants a 40 percent disability evaluation.  A 60 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if evaluated separately.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.

Note (1) states to evaluate compensable complications of 
diabetes separately unless they are part of the criteria used 
to support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under diagnostic code 7913.  Note (2) states that when 
diabetes mellitus has been conclusively diagnosed, VA is not 
to request a glucose tolerance test solely for rating 
purposes.  Diagnostic Code 7913.

VA treatment records dated during the appeal period show 
treatment for diabetes mellitus.  These records show insulin 
use but fail to show any of the other criteria for a 60 
percent evaluation.  As a result, they are evidence against 
entitlement to an increased evaluation for diabetes mellitus 
under Diagnostic Code 7913.

The report of a May 2004 VA examination provides that the 
veteran had no history of ketoacidosis or hypoglycemic 
reactions and did not regulate his activities.  The veteran 
complained of numbness of the lower extremities and hands, as 
well as erectile dysfunction.  He used insulin NPH 25 units 
in the morning and 10 units in the evening.  He visited his 
primary care physician every three months.  He had no other 
symptoms such as anal pruritus or loss of strength.  Results 
of laboratory tests were provided.  The diagnosis was 
diabetes mellitus type 2, needing insulin; diabetic 
neuropathy with erectile dysfunction; and diabetes mellitus 
with documented arterial hypertension and positive 
microalbuminuia found in January 2001; and diabetic 
dyslipedemia.  

The Board is aware of the veteran's own assertions as to the 
severity of his diabetes mellitus and his increased insulin 
use.  However, these contentions do not support his claim.  
As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone, supra.  The veteran 
himself, as a layperson, is not competent to provide an 
opinion requiring medical knowledge or a clinical examination 
by a medical professional, such as an opinion addressing 
whether a service-connected disability satisfies diagnostic 
criteria.  See Bostain, supra, citing Espiritu, supra.  See 
also Routen, supra ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

Despite the veteran's testimony as to his increased use of 
insulin, the medical record before the Board shows that the 
veteran's diabetes mellitus does not satisfy the diagnostic 
criteria for an evaluation in excess of 40 percent.  
Diagnostic Code 7913.  Specifically, there is no medical 
evidence of symptoms showing episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if evaluated 
separately.  The veteran's assertions alone do not constitute 
evidence that this disability warrants an increased 
evaluation.  

The Board observes that in exceptional cases where a 
schedular evaluation is found to be inadequate, consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities" is made.  38 
C.F.R. § 3.321 (2007).  "The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.

The record does not include employment records showing marked 
interference with employment beyond that contemplated by the 
veteran's current 40 percent evaluation for diabetes 
mellitus, or treatment records showing frequent periods of 
hospitalization.  Thus, the Board finds that there is no 
evidence of any unusual or exceptional circumstances, such as 
marked interference with employment or frequent periods of 
hospitalization related to this condition that would take his 
case outside the norm so as to warrant an extraschedular 
rating.  Referral by the RO to the Chief Benefits Director of 
VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

In sum, the medical evidence demonstrates that the veteran is 
not entitled to an evaluation in excess of 40 percent for 
diabetes mellitus.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).



								[Continues on next 
page]
Hepatitis A

The veteran generally contends that his hepatitis A with 
chronic liver disease warrants a compensable evaluation.  He 
has not made specific contentions as to its severity.

The veteran's hepatitis A with chronic liver disease is 
evaluated as noncompensable under Diagnostic Code 7345.  To 
warrant a 10 percent evaluation for this disability, the 
evidence must show that the disability is productive of 
intermittent fatigue, malaise, and anorexia, or where there 
are incapacitating episodes with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia and right 
upper quadrant pain, having a total duration of at least one 
week, but less than two weeks during the previous 12 month 
period.  38 C.F.R. § 4.114, Diagnostic Code 7345.

Note (1) following Diagnostic Code 7345 provides that 
sequelae, such as cirrhosis or malignancy of the liver, will 
be evaluated under an appropriate diagnostic code, but the 
same signs and symptoms should not be used as the basis for 
evaluations under Diagnostic Code 7345 and a diagnostic code 
for sequelae.

Note (2) following Diagnostic Code 7345 provides that a 
period of "incapacitating symptoms" means a period of acute 
signs and symptoms severe enough to require bed rest and 
treatment by a physician.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a compensable evaluation for hepatitis A 
with chronic liver disease.  The evidence does not show that 
the veteran's claimed condition results in the criteria 
required for an increased evaluation.  

The report of a March 2004 VA examination provides that the 
veteran denied vomiting, hematemesis and melena.  He had no 
current treatment and denied episodes of colic or other 
abdominal pain, distentions, nausea and vomiting.  He denied 
fatigue, weakness, depression and anxiety.  He reported no 
symptoms that day.  He denied pain and tenderness.  There was 
no sign of liver disease such as palmar erythema or spider 
angiomata.  The diagnosis was status-post hepatitis A.  

The Board has carefully reviewed the veteran's post-service 
treatment reports.  They are simply negative for evidence of 
any of the criteria for a 10 percent evaluation for hepatitis 
A with chronic liver disease.  

The veteran's own contentions do not support entitlement to a 
compensable evaluation.  It is true that lay statements are 
considered to be competent evidence when describing the 
observable features or symptoms of an injury or illness.  See 
Falzone, supra.  In this case, however, the veteran's 
general, vague assertions are outweighed by the lack of 
pertinent findings in his current treatment records and the 
March 2004 VA examination report.

The Board observes that in exceptional cases where a 
schedular evaluation is found to be inadequate, consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities" is made.  38 
C.F.R. § 3.321 (2007).  "The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.

The record does not show that the veteran's service-connected 
hepatitis A with chronic liver disease results in marked 
interference with employment or frequent periods of 
hospitalization.  Thus, there is no evidence of any unusual 
or exceptional circumstances related to this condition that 
would take this case outside the norm so as to warrant an 
extraschedular rating.  Referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell, 
supra.

In sum, the medical evidence demonstrates that the veteran is 
not entitled to an evaluation in excess of 40 percent for 
hepatitis A.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert, supra; Ortiz, supra.

SMC

If a veteran, as the result of service-connected disability, 
has suffered the anatomical loss or loss of use of one or 
more creative organs, or one foot, or one hand, or both 
buttocks, or blindness of one eye (having only light 
perception), complete organic aphonia with constant inability 
to communicate by speech, or deafness of both ears, 
additional compensation shall be granted for each such loss 
or loss of use independent of any other compensation.  This 
is referred to as an award of SMC at the "(k)" rate.  38 
U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).

In the August 2004 rating decision, the RO granted the 
veteran service connection for erectile dysfunction, with a 
noncompensable evaluation under Diagnostic Code 7522.  The 
rating decision also granted SMC based on loss of a creative 
organ, based on competent medical evidence of erectile 
dysfunction.  

The Board has carefully reviewed the evidence of record.  
There is a complete absence of any evidence indicating that 
the veteran qualifies for an additional award of SMC at the 
"(k)" rate.  He has no loss or loss of use of one foot or one 
hand or both buttocks, or blindness of one eye or complete 
organic aphonia with constant inability to speak, or deafness 
of both ears sufficient for an additional award.  The statute 
providing for compensable awards of SMC is specific, and the 
veteran has received the single "(k)" award consistent with 
the statute.  There is no evidence that he meets any criteria 
sufficient for an additional award or any higher award as a 
result of the loss of a creative organ.  38 U.S.C.A. § 
1114(k).  As the amount of award for SMC is a dollar amount 
fixed by law, and because the veteran has no additional 
disabilities for which SMC might be awarded, a higher award 
is not available.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

An initial compensable evaluation for erectile dysfunction is 
denied.

An evaluation in excess of 40 percent for diabetes mellitus 
type II is denied.

A compensable evaluation for hepatitis A with chronic liver 
disease is denied.

A higher rate of SMC due to loss of a creative organ is 
denied.


REMAND

A preliminary review of the record demonstrates that 
additional evidentiary development is required for the issues 
of entitlement to an initial compensable evaluation for 
diabetic neuropathy and entitlement to an initial compensable 
evaluation for documented arterial hypertension.

As noted in the introduction, the veteran's diabetic 
neuropathy and documented arterial hypertension are separate 
and distinct complications of diabetes that can be separately 
evaluated.  The proper evaluation of these conditions 
requires examination of each condition.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination by an appropriate VA examiner 
to determine the nature and level of 
severity of any currently manifested 
service-connected diabetic neuropathy.  
The claims file must be made available to 
the examiner.  The examination should 
comply with AMIE protocols for the 
appropriate examination.  A complete 
rationale for all opinions expressed must 
be provided.  If the examiner finds it 
impossible to provide an opinion without 
resort to pure speculation, the examiner 
should so indicate.

2.  Schedule the veteran for an 
examination by an appropriate VA examiner 
to determine the nature and level of 
severity of any currently manifested 
service-connected documented arterial 
hypertension.  The claims file must be 
made available to the examiner.  The 
examination should comply with AMIE 
protocols for the appropriate 
examination.  A complete rationale for 
all opinions expressed must be provided.  
If the examiner finds it impossible to 
provide an opinion without resort to pure 
speculation, the examiner should so 
indicate.

3.  Then, readjudicate the issues of 
entitlement to an initial compensable 
evaluation for diabetic neuropathy and 
entitlement to an initial compensable 
evaluation for documented arterial 
hypertension.  If any part of the 
decision is adverse to the veteran, he 
and his representative should be 
provided an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


